Citation Nr: 0614488	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling prior to July 1, 2005, and 50 percent disabling 
since July 1, 2005.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Boston, 
Massachusetts that granted service connection and a 30 
percent rating for PTSD; the veteran appealed for a higher 
rating.  In April 2005, the Board remanded the case to the RO 
for further evidentiary development.  In a December 2005 
rating decision, the Appeals Management Center (AMC) granted 
a 50 percent rating for PTSD, effective July 1, 2005.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  Prior to July 1, 2005, the veteran's PTSD was productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  During the period since July 1, 2005, the veteran's PTSD 
is productive of occupational and social impairment with 
reduced reliability and productivity due to various symptoms.


CONCLUSIONS OF LAW

1.  During the period prior to July 1, 2005, the criteria for 
a rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

2.  During the period since July 1, 2005, the criteria for a 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for PTSD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that was relevant to the 
claim.  This letter, while not specifically notifying the 
veteran that a disability rating would be assigned if service 
connection was granted, did advise that medical evidence or 
other evidence showing the existence of persistent or 
recurrent symptoms of a disability was needed.

In addition, the RO sent a letter to the veteran in May 2005 
which advised him that it was working on his claim for a 
higher rating for PTSD.  Although the RO incorrectly advised 
him of the evidence needed to support his "claim for 
service- connection," a review of the file reflects that the 
veteran had actual knowledge of the information and evidence 
needed to support his appeal for a higher rating, as the file 
shows that the veteran subsequently obtained a private 
psychiatric evaluation in July 2005 to demonstrate increased 
severity of his PTSD symptoms.  The Board finds that the 
veteran's actual knowledge of the necessary evidence 
demonstrates that he was not prejudiced by the incorrect May 
2005 letter.  Mayfield, supra.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a June 2003 Statement of 
the Case (SOC), Supplemental Statements of the Case (SSOCs) 
dated in November 2003 and January 2006, and a December 2005 
rating decision which granted a higher rating for PTSD based 
on the July 2005 private medical evidence.  These documents 
provided him with notice of the law and governing 
regulations, including the requirements for a higher rating, 
as well as the reasons for the determinations made regarding 
his claim.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, lay statements, VA medical 
records, VA examination reports, and private medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence; in other words, a reasonable person 
could be expected to understand from the notice provided what 
was needed.  Mayfield, supra.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  Id.; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for a higher 
rating, any question as to an appropriate effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The RO has rated the veteran's PTSD as 30 percent disabling 
from August 28, 2002, and as 50 percent disabling from July 
1, 2005.  The veteran contends that his service-connected 
PTSD is more disabling than currently evaluated.

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions; lay 
statements from his son and a coworker; service medical and 
personnel records; VA examination reports; VA treatment 
records; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO has assigned staged 
ratings in this case, as a 30 percent rating has been in 
effect since August 28, 2002, and a 50 percent rating has 
been assigned effective July 1, 2005.

PTSD is rated 30 percent disabling when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for PTSD when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

PTSD is rated 70 percent disabling when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

PTSD is rated 100 percent disabling when it produces total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

An examiner's classification of the level of psychiatric 
impairment at the moment 
of examination, by words or by a Global Assessment of 
Functioning (GAF) score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2005); VAOPGCPREC 10-95.

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

Entitlement to a Rating Higher than 30 Percent 
from August 28, 2002 to June 30, 2005

During the period from August 28, 2002 to July 1, 2005, the 
evidence shows that the veteran was not receiving any 
treatment or medication for PTSD, was working at the post 
office and at another job, had been married to the same woman 
for more than 30 years, and currently had good relationships 
with his grandchildren.  The evidence shows that the veteran 
stopped drinking alcohol in 1996.  In an August 2003 
statement, a coworker said that the veteran sometimes 
displayed unprovoked outbursts of "temperament," and 
sometimes withdrew from the group.

At an October 2002 VA psychiatric examination, the veteran 
complained of extremely bothersome nightmares about events in 
Vietnam.  He also complained of intrusive thoughts of these 
events.  He said that these symptoms worsened about ten years 
ago, and he was hypervigilant, he felt tense and uptight, and 
avoided memorial services or movies about Vietnam.  He also 
had memory loss about some events which he experienced in 
Vietnam.  He said he had lost interest in things he used to 
enjoy.  He said his wife commented on his restricted range of 
emotions.  He felt guilty about having survived when others 
did not.  He was easily irritated, and he had disturbed 
sleep.  Concentration was reportedly poor.  On mental status 
examination, the veteran's speech and answers to questions 
were appropriate and informative.  He seemed tense and 
anxious.  Orientation and intellectual functioning were 
intact, and insight and judgment were good.  The diagnosis 
was delayed PTSD, and the GAF was 60.

By a statement dated in August 2003, the veteran complained 
of nightmares regarding events in Vietnam, anger, an 
inability to deal with free time, and an inability to show 
affection.  He said he could not deal with crowded places, 
and said it was getting harder to function at work.  He said 
he worked two jobs and felt he had to stay busy.

The weight of the evidence establishes that for the period 
from August 28, 2002 to June 30, 2005, the veteran's PTSD 
resulted in no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  The evidence reflects 
that a rating higher than 30 percent is not warranted for 
such period.  In this regard, the veteran was working at the 
same job he had held for years as well as working another 
part-time job, was maintaining a long-term relationship with 
his wife, and was not receiving treatment for PTSD.  During 
this period, he did not have any other symptoms reflective of 
more than a 30 percent rating.  In addition, he did not have 
any symptoms that may be considered analogous to the listed 
criteria.  38 C.F.R. § 4.130, Code 9411 (2005); see Mauerhan, 
supra.

Consideration has been given to further "staged ratings" 
for PTSD (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in August 2002.  Fenderson, 
supra.  However, the evidence shows that from the effective 
date of service connection to June 30, 2005 there have been 
no identifiable periods of time during which the veteran's 
PTSD warranted a rating greater than 30 percent.

Accordingly, the Board finds that during the period prior to 
July 1, 2005, the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 30 percent for 
PTSD.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to Rating Higher than 50 Percent since July 1, 
2005

A statement from a private psychiatrist, M. Schinagle, MD, 
summarizes her one-time psychiatric evaluation of the veteran 
performed on July 1, 2005.  The veteran sought this 
evaluation in order to obtain an increase in his VA benefits.  
The veteran reported that his PTSD symptoms began about ten 
years ago, and that he was diagnosed with PTSD four years 
ago.  He complained of nightmares, flashbacks, increased 
startle reaction, depersonalization, sleeping difficulties, 
intrusive memories, avoidance of things that reminded him of 
his experiences in Vietnam, and feeling like a "nervous 
wreck" all the time.  He described his severity as 9/10.  He 
denied receiving treatment for PTSD although it had been 
offered to him.  He also said he was moody and easily 
aggravated.  He denied a history of depression, mania, 
psychosis, and social or general anxiety.  He said he had 
been married for 37 years, had four grown children and five 
grandchildren.  He worked for 35 years at one job and had 
been working at his current job for seven years.  He said his 
symptoms did not interfere with his functioning on the job 
but he resisted being promoted because he did not want the 
stress.  He said he drank daily for many years but had been 
sober for ten years.  

A report of the initial evaluation performed by Dr. Schinagle 
on July 1, 2005 is also on file and reflects similar 
findings.  That report reflects that the veteran manifested 
avoidant behavior and had completed several intake 
evaluations at VA clinics but did not follow up because he 
did not like talking about "stuff."  He denied previous 
psychiatric hospitalization and medication, and reported that 
his only therapy thus far was one session of group therapy.  
He reported that he was working full-time at the post office 
as a custodian.

On mental status examination, the veteran was alert, oriented 
times three, cooperative, not hypervigilant, his mood was 
nervous and anxious, and his affect was somewhat restricted 
but at times he got teary or overcome with emotions.  His 
thought processes were goal-oriented and organized, and he 
was not articulate when talking about his emotions.  He 
denied delusions.  He described occasional misperceptions, 
episodes of depersonalization, and no derealization.  He 
reported flashbacks and nightmares.  Judgment and impulse 
control were good.  He knew the name of his diagnosis but had 
little understanding of his symptoms and believed they were 
untreatable.  He had no current suicidal or homicidal 
ideation and no symptoms of depression.  He was oriented 
times three.  Dr. Schinagle observed that despite his 
symptoms, the veteran had been "reasonably successful" as 
he had been married for 37 years, had four happy, healthy 
adult children, a good work history and liked his current job 
a lot.  The GAF was 50-60.  She encouraged the veteran to 
seek treatment for his PTSD symptoms.

A November 2005 VA psychiatric examination, the examiner 
noted that he had reviewed the veteran's claims file and 
medical records.  The veteran reported that he still had 
horrific nightmares about events during his Vietnam service.  
He stated that he currently worked the afternoon shift at the 
post office.  He said he had difficulty remembering events 
which took place in Vietnam, and he avoided memorial services 
and movies about Vietnam.  He said he had lost interest in 
things he used to enjoy, but he did attempt to attend his 
son's baseball games.  He stated that he did very little with 
his four grandchildren.  He said he got up early in the 
mornings and shopped.  He had a restricted range of feelings, 
and his wife said he had little emotion.  He still felt 
guilty about surviving when others did not.  He said he was 
bothered by little things and he worked hard and contained 
and controlled his anger and irritability.  

The examiner noted that the veteran kept himself extremely 
active but continued to have nightmares on a regular basis.  
He said he saw a psychiatrist on one occasion, but that 
talking with that person was not helpful.  He said he 
previously saw an "outreach worker," M. Dodd, but that she 
retired.  [The Board notes that M. Dodd was formerly his 
representative before VA.]  He said he went to the Bedford VA 
Medical Center once, but they wanted to put him in group 
therapy, which he did not want.  He said he had not been in 
any active treatment for the past number of years.  He 
continued to live with his wife and adult daughter.  He said 
he no longer went to church because he worked at that time, 
and that he did not go to movies or social events.  He said 
he worked for 35 years as a foreman in a plant, and when it 
went out of business he obtained a job at a post office.  He 
said he had lost no time from work because of PTSD symptoms, 
that he worked to keep himself busy, and also worked part-
time as a meat cutter.  He stated that the more active he was 
the better he felt about himself.  He said he had not drunk 
alcohol since 1996.  He said his wife was rather stressed 
that he was not emotional and not involved with his family.  

On mental status examination, the veteran was oriented to 
time, place, and person.  His memory function for events was 
within normal limits, although he had difficulty remembering 
important aspects of what happened to him in Vietnam.  He 
remembered names, dates and places.  His affect was that of 
an individual who experienced a strong constriction of 
emotional expression.  He experienced an intense amount of 
irritability, agitation, and anger.  His motor activity was 
agitated and restless.  His judgment was fair, and there was 
no evidence of any thought disorder.  There were no 
delusions, disorganized thinking, or hallucinations.  He 
reported no change in eating habits or weight changes.  He 
reported major sleep disturbance, strong emotional numbness, 
intense internal rage and an intense exaggerated startle 
response.  He said he experienced suicidal ideation in the 
past but not currently.  He denied homicidal ideation.  

The examiner indicated that the veteran had re-experiencing 
and nightmares related to Vietnam, had heart pounding and 
tense muscles, and numbing and avoidance were a major method 
of coping.  He had feelings of detachment and estrangement 
from family and friends, feelings of emotional numbness, and 
an inability to have strong feelings of love and happiness.  
He had difficulty sleeping, was hypervigilant, and had an 
exaggerated startle response.  The diagnosis was PTSD, and 
the examiner opined that the veteran's current GAF score was 
60, which indicated moderate symptoms in social functioning.  
The veteran said he had not had any success in talking to 
anyone about his tension.  The examiner noted that the 
veteran had not missed any work due to PTSD, and was not 
taking psychiatric medication.  He said he was willing to be 
evaluated for psychiatric medication.

A November 2005 VA psychiatric progress note reflects a GAF 
score of 45.  It was noted that he had individual 
psychotherapy for one year and had never taken psychiatric 
medication.  He was currently working at a post office.

During the period since July 1, 2005, the evidence does not 
establish that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 70 percent rating.  The 
evidence does not establish deficiencies in most areas such 
as family, work, thinking, judgment, or mood.  His symptoms 
have been described as moderate, and a private psychiatrist 
has opined that he has been reasonably successful in his life 
despite PTSD.  He is working at two jobs, has been married 
for many years, takes no psychiatric medication, and the 
evidence simply does not show symptomatology of such severity 
as to constitute entitlement to a higher rating.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 50 percent since July 1, 2005 
for PTSD.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.


ORDER

A rating higher than 30 percent for PTSD is denied for the 
period prior to July 1, 2005.

A rating higher than 50 percent for PTSD is denied for the 
period since July 1, 2005.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


